Citation Nr: 1430345	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel








INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  These issues were remanded by the Board in July 2011 for further development.


FINDINGS OF FACT

1.  The preponderance of evidence does not demonstrate that hearing loss was manifest during service, manifest within one year of separation, or is otherwise related to service.

2.  Hypertension was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis is neither attributable to service nor to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that his hearing loss originated in service as a result of exposure to artillery fire and rocket mortars while stationed in Vietnam, and that his current diagnosis of hypertension is secondary to his service-connected diabetes and/or posttraumatic stress disorder (PTSD).  See Claim, July 2008.  

The Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2013).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

At the outset, the Board notes that the Veteran has been diagnosed with hearing loss and hypertension during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hearing loss or hypertension.  It is important to note that while a whispered voice test was normal, an audiometric test was not completed at separation.  Regarding the Veteran's claim for hypertension, he does not contend that this disorder began during service.  Instead, he has claimed that this disorder is secondary to service-connected disabilities.  He is service connected for diabetes mellitus and PTSD.  

The Veteran was afforded a VA/QTC hearing loss examination in October 2008.  At that time, it was noted that the Veteran was a track mechanic during service, and that he was exposed to nose from tanks, tank guns, artillery, incoming mortars, and rockets.  Post-service, the Veteran worked as a heavy equipment operator for 33 years (half of that time in a non-enclosed bulldozer).  Recreationally, the Veteran reported that he hunted and operated a farm tractor.  After testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  However, the examiner was unable to provide a medical opinion, instead noting that without an audiogram at separation, and in consideration of unprotected noise exposure during his short period of active service, followed by 33 years of occupational and recreational noise exposure, an opinion could not be resolved.

The Court addressed the issue of speculative medical opinions in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

The audiologist cited to the relevant available evidence, the active duty hearing findings and post-service history of noise exposure, in concluding that a more definitive opinion was not possible.  This is a case where the required information is missing or can no longer be obtained.  Because the more probative medical evidence on file indicates that determining the cause of the Veteran's hearing loss would be speculative, the Board finds that Veteran does not have a hearing loss due to service.

The Veteran was also afforded a VA hypertension examination in October 2008.  He reported that he was first diagnosed with hypertension approximately 20 years prior.  He also noted that the disease had become progressively worse, and that he was on medication to control his blood pressure.  Following an examination, the diagnosis of hypertension was confirmed.  However, the examiner determined that it was less likely than not that his diagnosis was caused or aggravated by a service-connected disability.  First, it was noted that the Veteran's hypertension was present 20 years prior to his diagnosis of diabetes.  Also, the examiner noted that the Veteran's diagnosis of micro albuminuria, noted at the time of his diabetes diagnosis, was not a complication of diabetes.  Instead, the increased micro albuminuria was believed to be from the Veteran's long-term, under-treated hypertension.  As such, it was not a disorder which was worsened (or increased in severity) by service-connected diabetes.  

Regarding a relationship to PTSD, the examiner opined that PTSD is not the same as acute stress in cases of coronary artery disease, and is instead a separate diagnosis.  Following a review of the Veteran's claims file, to include computer records of VA treatment with EKG reports, the examiner noted that the Veteran did not demonstrate the only cardiovascular physiologic effect of PTSD, persistent tachycardia.  As the Veteran had not demonstrated tachycardia, the only scientifically-accepted cardiovascular symptom linked to PTSD, such a relationship was unlikely.  In support of this rationale, the examiner provided several applicable studies which demonstrated that traumatic experiences make only a small contribution to the report of physical health problems.  And of course, since the Veteran did not manifest the one cardiovascular disorder associated with such a link, the opinion was ultimately negative.  As this opinion was conclusive, detailed, and contained pertinent information directly-related to the Veteran's situation, as well as references to medical studies which support the examiner's conclusion, the Board finds that this opinion has a high probative value.

In January 2010, the Veteran obtained a signature from a private medical doctor, in which she "agreed" with a statement from the Veteran which paraphrased the Merck Manual and appeared to support a link between hypertension and diabetes.  The Board notes that this signature is not an opinion in and of itself.  Instead, the provider indicated that "I agree with the above quotes from medical text [sic] (competent medical evidence) that this Vietnam War Veteran's Hypertension and Cardiovascular Disease are complicated by, and/or aggravated by his Diabetes Mellitus, Type II."  It is clear that this statement was authored by the Veteran for signature, and not by the provider.  Not only is there no rational in support of this opinion, there is no actual opinion at all.  The statement, paraphrased from the Merck Manual, merely indicates that hypertension commonly accompanies diabetes in some instances, and provides no details of the Veteran's case or links PTSD or diabetes as a causal/aggravating factor for hypertension.  Based on the foregoing, the Board affords this signature exceptionally low probative value.

Importantly, the record does not contain any probative medical evidence linking either hearing loss or hypertension to his period of active duty, or to a service-connected disability.  Further, there is no medical nexus opinion of record linking a current diagnosis of hearing loss to his military service.

The Veteran has provided medical articles/treatise evidence in support of his claim for entitlement to service connection for hypertension as secondary to diabetes and/or PTSD.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).

The medical text evidence submitted by the Veteran is general in nature, does not relate to or specifically discuss his case and, most importantly, is not accompanied by any probative opinion from a medical professional which supports the contentions which the Veteran has raised in this case.  Again, though a signature was obtained following a spliced-together Merck Manual excerpt, not only was an opinion absent, to include any discussion of the Veteran's case or history, but the paraphrased text was equivocal in nature.  While the Board has no reason to doubt the veracity of the information contained in the medical information offered, the fact that diabetes and PTSD are two disorders sometimes associated with hypertension does not establish a secondary medical nexus linking the Veteran's claimed disorder to a service-connected disability.  

Regarding the Veteran's assertions that he suffered from hearing loss during his period of active service, and that hypertension is causally-related to diabetes or PTSD, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of in-service hearing loss are simply not corroborated by the medical evidence of record.  Further, a causal relationship between hypertension and a service connected disability such as diabetes and/or PTSD is inherently complex in nature, and as noted above, the only probative medical opinion of record found that his claimed disorder was neither caused nor aggravated by any such disability.    

Moreover, while the Veteran is competent to report his hearing symptoms, his statement that he has had hearing loss since service is not credible in light of his claim for benefits in 1996, wherein he made no reference to having a hearing loss disability since service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Thus, despite exposure to acoustic trauma in service, the evidence as a whole, as discussed herein, does not show hearing loss due to service. 

The competent evidence does not establish that the Veteran's currently-diagnosed hearing loss or hypertension are related to his period of active duty.  The most probative medical evidence of record has demonstrated that each disorder was diagnosed more than one year following separation, and as such are not presumptively-related to the Veteran's period of active service.  Further, there is no evidence of record to demonstrate a probative medical link between hypertension and any service-connected disability.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.



	(CONTINUED ON NEXT PAGE)



The Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in December 2008.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As noted above, VA opinions from October 2008 discussed all applicable medical principles and are adequate upon which to decide the claims at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


